DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 14 May 2020, claims 1-20 are presently pending in the application, of which, claims 1, 17, and 19 are presented in independent form. No claims were cancelled or newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 June 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
The Examiner acknowledges the instant application is a continuation of U.S. Patent Application No. 15/409,462, filed January 18th, 2017, now issued as U.S. 10,698,896, issued on June 30th, 2020, and has been accorded the earliest effective file date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,698,896 (known hereinafter as ‘896). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant application is a variation of the claims within each and every feature of claims 1-9 of ‘896.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by Manikutty, Anand, et al (U.S. 2006/0235840 and known hereinafter as Manikutty) in view of a non-patent literature titled “Introduction to Apache Calcite,” by Jordan Halterman, October 2016, pages 109 (IDS Submission on 31 January 2019 and known hereinafter as Halterman).

As per claim 1, Manikutty teaches a computer-implemented method for query optimization in a federated database system, the computer-implemented method comprising: 
receiving a target query specified in a common query language, the target query including an expression specifying a target feature (e.g. Manikutty, see paragraphs [0024-0029], which discloses XML data from XML resources are parsed into object-oriented constructs, where tables, rows, columns, etc include source names of the type of data from the data sources.); and 
for each data source of a plurality of data sources, accessing a respective converter for converting features of the common query language to corresponding features of a data source query language for the data source (Manikutti, see paragraphs [0026-0030], which discloses accessing a set of tables of XMLType.); 
when the data source supports the target feature specified in the expression of the target query (e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.); and 
when the data source does not support the target feature specified in the expression of the target query (e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.), generating a second query that does not include the expression or a converted version of the expression (e.g. Manikutty, see paragraphs [0008], which discloses opaque XML data, where the XML data may be natively stored in opaque format. The Examiner notes that no conversion occurs with the XML data. See further paragraph [0084-0088], which discloses generating the second database statement (e.g. second query) that involves the view merge stage to include the set of database statements in a distributed form.); 
submitting the second query to the data source such that query result data is selected from the data source without being filtered based on the expression  (e.g. Manikutty, see paragraphs [0008], which discloses opaque XML data, where the XML data may be natively stored in opaque format. The Examiner notes that no conversion occurs with the XML data. See further paragraph [0084-0088], which discloses generating the second database statement (e.g. second query) that involves the view merge stage to include the set of database statements in a distributed form, where in a decision block, the statement currently being analyzed would return data if executed to analyze the next statement branch, or sub-query, of the second database statement.); 
receiving, from the data source, the query result data (e.g. Manikutty, see paragraphs [0084-0087], which discloses the query transformation process is completed when the database statement is executed.); and 
generating a first query result by filtering the query result data using the expression (e.g. Manikutty, see paragraphs [0084-0087], which discloses the query transformation process is completed when the database statement is executed, where if the statement returns no data is eliminated from the second database statement, it reduces the database statement that corresponds to the original first database statement.). 
Manikutty does not explicitly disclose invoking the respective converter to convert the target feature specified in the expression to the corresponding feature of the data 
Halterman teaches invoking the respective converter to convert the target feature specified in the expression to the corresponding feature of the data source query language (e.g. Halterman, see pages 85-89, which discloses pattern matching that depicts an expression from a data source based on a converted expression (e.g. call.transformTo.); and
submitting, to the data source, a first query including a converted expression with the corresponding feature of the data source query language (e.g. Haltman, see pages 91-99, discloses heuristic optimization which applies all matching rules until non can be applied and therefore does not evaluate data in the data source until the matching rules are applied.).
Manikutty is directed to optimization of queries over XML views that are based on operators. Halterman is directed to parsing, validating, optimizing, and converting query expressions. Both are analogous art because they are directed to manipulating query expression and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Manikutty with the teachings of Halterman to include the claimed features with the motivation to optimize expression pushdown.

As per claim 14, Manikutty teaches a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a processor, cause the processor to perform operations comprising: 
receiving a target query specified in a common query language, the target query including an expression specifying a target feature (e.g. Manikutty, see paragraphs [0024-0029], which discloses XML data from XML resources are parsed into object-oriented ; and 
for each data source of a plurality of data sources, accessing a respective converter for converting features of the common query language to corresponding features of a data source query language for the data source (Manikutti, see paragraphs [0026-0030], which discloses accessing a set of tables of XMLType.); 
when the data source supports the target feature specified in the expression of the target query (e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.); and 
when the data source does not support the target feature specified in the expression of the target query (e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.), generating a second query that does not include the expression or a converted version of the expression (e.g. Manikutty, see paragraphs [0008], which discloses opaque XML data, where the XML data may be natively stored in opaque format. The Examiner notes that no conversion occurs with the XML data. See further paragraph [0084-0088], which discloses generating the second database statement (e.g. second query) that involves the view merge stage to include the set of database statements in a distributed form.); 
submitting the second query to the data source such that query result data is selected from the data source without being filtered based on the expression  (e.g. Manikutty, see paragraphs [0008], which discloses opaque XML data, where the XML data may be natively stored in opaque format. The Examiner notes that no conversion occurs with the XML data. See further paragraph [0084-0088], which discloses generating the second database statement (e.g. second query) that involves the view merge stage to include the set of database statements in a distributed form, ; 
receiving, from the data source, the query result data (e.g. Manikutty, see paragraphs [0084-0087], which discloses the query transformation process is completed when the database statement is executed.); and 
generating a first query result by filtering the query result data using the expression (e.g. Manikutty, see paragraphs [0084-0087], which discloses the query transformation process is completed when the database statement is executed, where if the statement returns no data is eliminated from the second database statement, it reduces the database statement that corresponds to the original first database statement.). 
Manikutty does not explicitly disclose invoking the respective converter to convert the target feature specified in the expression to the corresponding feature of the data source query language; and submitting, to the data source, a first query including a converted expression with the corresponding feature of the data source query language.
Halterman teaches invoking the respective converter to convert the target feature specified in the expression to the corresponding feature of the data source query language (e.g. Halterman, see pages 85-89, which discloses pattern matching that depicts an expression from a data source based on a converted expression (e.g. call.transformTo.); and
submitting, to the data source, a first query including a converted expression with the corresponding feature of the data source query language (e.g. Haltman, see pages 91-99, discloses heuristic optimization which applies all matching rules until non can be applied and therefore does not evaluate data in the data source until the matching rules are applied.).
Manikutty is directed to optimization of queries over XML views that are based on operators. Halterman is directed to parsing, validating, optimizing, and converting query 

As per claim 19, Manikutty teaches a computing system for query optimization in a federated database system, the computing system comprising: 
a processor (e.g. Manikutty, see Figure 2, which discloses a processor coupled to a computer-readable storage medium.); and 
a computer-readable storage medium storing computer-executable instructions that, when executed by the processor (e.g. Manikutty, see Figure 2, which discloses a processor coupled to a computer-readable storage medium.), cause the processor to perform operations comprising: 
receiving a target query specified in a common query language, the target query including an expression specifying a target feature (e.g. Manikutty, see paragraphs [0024-0029], which discloses XML data from XML resources are parsed into object-oriented constructs, where tables, rows, columns, etc include source names of the type of data from the data sources.); and 
for each data source of a plurality of data sources, accessing a respective converter for converting features of the common query language to corresponding features of a data source query language for the data source (Manikutti, see paragraphs [0026-0030], which discloses accessing a set of tables of XMLType.); 
when the data source supports the target feature specified in the expression of the target query (e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.); and 
when the data source does not support the target feature specified in the expression of the target query (e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.), generating a second query that does not include the expression or a converted version of the expression (e.g. Manikutty, see paragraphs [0008], which discloses opaque XML data, where the XML data may be natively stored in opaque format. The Examiner notes that no conversion occurs with the XML data. See further paragraph [0084-0088], which discloses generating the second database statement (e.g. second query) that involves the view merge stage to include the set of database statements in a distributed form.); 
submitting the second query to the data source such that query result data is selected from the data source without being filtered based on the expression  (e.g. Manikutty, see paragraphs [0008], which discloses opaque XML data, where the XML data may be natively stored in opaque format. The Examiner notes that no conversion occurs with the XML data. See further paragraph [0084-0088], which discloses generating the second database statement (e.g. second query) that involves the view merge stage to include the set of database statements in a distributed form, where in a decision block, the statement currently being analyzed would return data if executed to analyze the next statement branch, or sub-query, of the second database statement.); 
receiving, from the data source, the query result data (e.g. Manikutty, see paragraphs [0084-0087], which discloses the query transformation process is completed when the database statement is executed.); and 
generating a first query result by filtering the query result data using the expression (e.g. Manikutty, see paragraphs [0084-0087], which discloses the query transformation . 
Manikutty does not explicitly disclose invoking the respective converter to convert the target feature specified in the expression to the corresponding feature of the data source query language; and submitting, to the data source, a first query including a converted expression with the corresponding feature of the data source query language.
Halterman teaches invoking the respective converter to convert the target feature specified in the expression to the corresponding feature of the data source query language (e.g. Halterman, see pages 85-89, which discloses pattern matching that depicts an expression from a data source based on a converted expression (e.g. call.transformTo.); and
submitting, to the data source, a first query including a converted expression with the corresponding feature of the data source query language (e.g. Haltman, see pages 91-99, discloses heuristic optimization which applies all matching rules until non can be applied and therefore does not evaluate data in the data source until the matching rules are applied.).
Manikutty is directed to optimization of queries over XML views that are based on operators. Halterman is directed to parsing, validating, optimizing, and converting query expressions. Both are analogous art because they are directed to manipulating query expression and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Manikutty with the teachings of Halterman to include the claimed features with the motivation to optimize expression pushdown.

Manikutty and Halterman teaches the computer-implemented method of claim 1 and non-transitory medium of claim 14, respectively, wherein the plurality of data sources includes: 
a first data source that supports the target feature (e.g. Manikutty, see paragraphs [0007-0010] discloses using XQuery to generate a target query that includes one or more operator and expression to generate results); and 
a second data source that does not support the target feature (e.g. Manikutty, see paragraphs [0007-0010] discloses using XQuery to generate a target query that includes one or more operator and expression to generate results). 

As per claims 3 and 16, the modified teachings of Manikutty and Halterman teaches the computer-implemented method of claim 2 and non-transitory medium of claim 15, respectively,  wherein: 
the first query is submitted to the first data source (e.g. Manikutty, see paragraph [0024], which discloses submitting to the database server (e.g. data source), commands (e.g. query) that causes the server to perform operations on data stored in a database.); 
the second query is submitted to the second data source (e.g. Manikutty, see paragraph [0024], which discloses submitting to the database server (e.g. data source), commands (e.g. query) that causes the server to perform operations on data stored in a database.); and 
the query result data is received from the second data source (e.g. Manikutty, see paragraph [0080], which discloses receiving a result set from the database server.). 

Manikutty and Halterman teaches the computer-implemented method of claim 3 and non-transitory medium of claim 16, respectively, further comprising: 
receiving, from the first data source, a second query result (e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.); and 
combining the first query result and the second query result to form query results for the target query (e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.). 

As per claims 5 and 18, the modified teachings of Manikutty and Halterman teaches the computer-implemented method of claim 1 and non-transitory medium of claim 14, respectively, wherein the target feature includes a target operator (e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.). 

As per claim 6, the modified teachings of Manikutty and Halterman teaches the computer-implemented method of claim 5, wherein: 
the target operator includes a common operator name (e.g. Manikutty, see paragraphs [0024-0029], which discloses XML data from XML resources are parsed into object-oriented constructs, where tables, rows, columns, etc include source names of the type of data from the data sources.); and 
the respective converter for the data source is adapted to change the common operator name to an operator name that is specific to the data source (e.g. Manikutty, see . 

As per claim 7, the modified teachings of Manikutty and Halterman teaches the computer-implemented method of claim 5, wherein: 
the expression includes an operand of the target operator (e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.); and 
the respective converter for the data source is adapted to change the operand (e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.). 

As per claim 8, the modified teachings of Manikutty and Halterman teaches the computer-implemented method of claim 5, further comprising generating, when the data source does not support the target operator but supports one or more other operators through which equivalent operations can be performed, a third query that includes an expression including the one or more other operators (e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.). 

As per claim 9, the modified teachings of Manikutty and Halterman teaches the computer-implemented method of claim 5, wherein accessing the respective converter comprises: 
(e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.); and 
identifying the respective converter for the target operator based on the operator table (e.g. Halterman, see pages 85-89, which discloses pattern matching that depicts an expression from a data source based on a converted expression (e.g. call.transformTo.). 

As per claim 10, the modified teachings of Manikutty and Halterman teaches the computer-implemented method of claim 9, wherein the common operators of the common query language and the operators supported by the data source have are different in syntax or semantics (e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.). 

As per claim 11, the modified teachings of Manikutty and Halterman teaches the computer-implemented method of claim 1, wherein: 
the target feature includes a target data type (Manikutti, see paragraphs [0026-0030], which discloses accessing a set of tables of XMLType.); and 
accessing the respective converter comprises: 
receiving a data type table that maps data types of the common query language to corresponding data types of the data source query language for the data source, wherein the data type table includes the respective converter that, when invoked, returns the converted expression (e.g. Manikutty, see paragraphs [0024-0029], which discloses ; and 
accessing the data type table to determine whether the data source has a data type corresponding to the target data type to support the target data type (e.g. Manikutty, see paragraphs [0024-0029], which discloses XML data from XML resources are parsed into object-oriented constructs, where tables, rows, columns, etc include source names of the type of data from the data sources.). 

As per claim 12, the modified teachings of Manikutty and Halterman teaches the computer-implemented method of claim 11, wherein the expression includes a cast operator that specifies that an operand of the expression is to be cast to the target data type for evaluation of the expression (e.g. Halterman, see pages 85-89, which discloses pattern matching that depicts an expression from a data source based on a converted expression (e.g. call.transformTo.). 

As per claim 13, the modified teachings of Manikutty and Halterman teaches the computer-implemented method of claim 1, wherein the expression and the converted expression specify equivalent behaviors (e.g. Manikutty, see paragraphs [0024-0029], which discloses XML data from XML resources are parsed into object-oriented constructs, where tables, rows, columns, etc include source names of the type of data from the data sources.). 

As per claim 20, the modified teachings of Manikutty and Halterman teaches the computing system of claim 19, wherein: 
(e.g. Manikutty, see paragraphs [0007-0010] discloses using XQuery to generate a target query that includes one or more operator and expression to generate results); and 
a second data source that does not support the target feature (e.g. Manikutty, see paragraphs [0007-0010] discloses using XQuery to generate a target query that includes one or more operator and expression to generate results); 
the first query is submitted to the first data source(e.g. Manikutty, see paragraph [0024], which discloses submitting to the database server (e.g. data source), commands (e.g. query) that causes the server to perform operations on data stored in a database.); 
the second query is submitted to the second data source (e.g. Manikutty, see paragraph [0024], which discloses submitting to the database server (e.g. data source), commands (e.g. query) that causes the server to perform operations on data stored in a database.); 
the query result data is received from the second data source (e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.); and 
the operations further comprises: 
receiving, from the first data source, a second query result (e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.); and 
combining the first query result and the second query result to form query results for the target query (e.g. Manikutty, see paragraphs [0057-0060], which discloses generating a query that includes operators and expressions that are to be evaluated.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 29, 2021